Exhibit 10.1

CONSULTING AGREEMENT

This Consulting Agreement (the “Agreement”), effective as of March 28, 2006 (the
“Effective Date”), is made between Antigenics Inc., a Delaware corporation, with
offices at 630 Fifth Avenue, Suite 2100, New York, NY 10111 (the “Company”), and
Pramod Srivastava having an address at 70 Pheasant Run, Avon, CT 06001 (the
“Consultant”) (each a “Party” and collectively the “Parties”).

RECITALS

WHEREAS, the Consultant is affiliated/associated with The University of
Connecticut Health Center, an agency of the State of Connecticut, having a
business address at 263 Farmington Avenue, Connecticut 06030 (the
“Institution”);

WHEREAS, the existing Founding Scientist Agreement between the Company and the
Consultant dated as of March 28, 1995, as amended by that certain Amendment to
Founding Scientists Agreement dated January 1, 2003 (collectively, the “FSA”)
terminates on March 27, 2006;

WHEREAS, the Company desires to continue to retain the services of the
Consultant, and the Consultant desires to continue to perform certain services
for the Company on the terms of this Consulting Agreement;

WHEREAS, the Company desires and the Consultant confirms that the Consultant has
obtained the review and any necessary approval the Institution under the
Institution’s policies, and that nothing in this Agreement conflicts with any
existing obligation of Consultant to Institution;

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Company and the Consultant hereby agree as
follows:

 

1. Services.

1.1 Description of Services. Subject to the terms and conditions of this
Agreement, the Company or its designee hereby retains the Consultant to perform
for the Company and/or potentially its affiliates such advisory and consulting
services (“Services”) as the Company may request from time to time, relating to,
without limitation, the evaluation and development of new and existing products.

Consultant shall perform the Services at such times and places as agreed to
between the Parties, and in compliance with all applicable federal and state
laws and regulations, including laws and

 

- i -



--------------------------------------------------------------------------------

regulations administered by the U.S. Food and Drug Administration (“FDA”)
regarding the promotion and marketing of pharmaceutical products. Consultant
agrees to devote his or her best efforts to perform the Services promptly and
diligently. Company agrees that it shall at no time knowingly issue to
Consultant any direction or impose upon Consultant any requirements which could
foreseeably cause Consultant to violate the professional ethics and mandates of
his or her profession.

1.2 Compliance with Institutional Policies. The Consultant is responsible for
ensuring that this Agreement is not in conflict with the intellectual property,
consulting, conflict-of-interest, and other policies of any institution or other
entity to which the Consultant is affiliated or bound, including without
limitation, the Institution. The Consultant represents and warrants that this
Agreement complies with all such policies. The Consultant further represents,
warrants and covenants that he has made and will continue to make all the
required disclosures to the Institution and has obtained all necessary approvals
of this Agreement from the appropriate authorities at the Institution.
Consultant agrees to cooperate in a timely manner with the reasonable requests
of Company to confirm in writing the activities undertaken under any independent
sponsored research agreements between the Company and the Institution to help
assure there is a clear understanding among the Institution, the Company and the
Consultant of the respective parties’ intellectual property rights. Nothing in
this Agreement grants to the Company rights to intellectual property (other than
the Developments made hereunder) that would otherwise belong to the Institution
under any such independent sponsored research agreements or that are made under
the direction or assignment of the Consultant at the Institution.

1.3 Third Party Obligations. The Consultant represents and warrants to the
Company that none of his current obligations conflict with this Agreement or the
Services to be provided hereunder. The Consultant covenants not to enter into
any such conflicting agreement or incur any such conflicting obligation without
the prior written consent of the Company. The Consultant further covenants that
the performance of the Services will not breach any agreement or obligation with
any third party, including without limitation any obligation to refrain from
engaging in activities that may compete with such party.

1.4 Authorization to Perform Services. Consultant represents and warrants that
(i) Consultant is not and has not been excluded from participation in any
federal or state health care program, debarred by the Food and Drug
Administration, or otherwise debarred from contracting; (ii) Consultant has not
been convicted of or pled nolo contendere to any felony, or to any federal or
state legal violation relating to prescription drug products; and
(iii) Consultant is not an employee of the National Institutes of Health within
the scope of 5 CFR Section 5501.109. To the extent any Services will be
performed in the United States, Consultant further represents, warrants and
covenants that the Consultant has and shall continue to have throughout the term
of this Agreement, the right and authority to perform the Services hereunder in
the United States and will not require the sponsorship of Institution by the
Company.

 

2. Compensation.

2.1 Compensation; Bonus and Stock Options. In exchange for the timely completion
of Services set forth in Article 1 during the term of the Agreement, the Company
shall pay to the

 

- ii -



--------------------------------------------------------------------------------

Consultant compensation as set forth herein. The Parties acknowledge and agree
that, pursuant to the payment terms of the FSA, compensation for Services
through December 31, 2006 has been previously paid to the Consultant, and no
additional compensation is due or payable for Services for such period.
Compensation for Services to be rendered after December 31, 2006 shall be as
agreed between the Parties and ratified by the Compensation Committee of the
Company’s Board of Directors. Such fees shall be payable quarterly in arrears in
equal quarterly installments upon receipt of Consultant’s valid invoice and
supporting documentation, if requested by Company. The first such quarterly
payment for the final quarter of the first annual term of this Agreement (i.e.,
January – March 2007) shall be $43,750.00. Compensation and expense
reimbursements to be paid under this Agreement shall be paid to the Consultant
in U.S. Dollars. Consultant shall be eligible to receive an annual bonus and
stock options in exchange for the performance of the Services. Such bonus and
stock options, if any, shall be proposed by the Chief Executive Officer of the
Company and approved by the Compensation Committee of the Company’s Board of
Directors annually prior to the renewal of each term.

2.2 Reimbursement of Expenses. The Company shall reimburse the Consultant for
reasonable travel and other out-of-pocket expenses, including reasonable
expenses for lodging and meals, that are reasonably incurred by the Consultant
in the performance of the Services in accordance with the Company’s travel
policy, as may be amended from time to time by the Company, provided that the
Consultant shall have submitted to the Company written expense statements and
other supporting documentation in a form that is reasonably satisfactory to the
Company. The Company shall provide the Consultant with a check for any amounts
due under this Section 2.2 within forty-five (45) days after the Company
receives satisfactory documentation. All expense reimbursement to be paid under
this Agreement shall be in U.S. Dollars.

2.3 Benefits. The Consultant is an independent contractor of Company. The
Consultant acknowledges and agrees that the Company will not provide the
Consultant with any benefits. Consultant is also responsible for the payment and
the withholding of all applicable taxes, levies and/or duties applicable to any
compensation or reimbursements paid to Consultant hereunder in accordance with
all applicable laws, rules and regulations.

2.4 No Additional Obligation/Fair Market Value. Consultant acknowledges and
agrees that the compensation payable hereunder represents fair market value and
that the Company’s full and complete obligation for any and all Services to be
rendered by Consultant under this Agreement. Both Parties acknowledge that the
compensation is not determined in a manner that takes into account the volume or
value of any future business that might be generated between the Parties. In
addition, Consultant and the Company acknowledge that nothing in this Agreement
shall be construed to require Consultant to promote, purchase, prescribe, or
otherwise recommend any Company products being marketed or under development.

 

- iii -



--------------------------------------------------------------------------------

3. Term and Termination.

3.1 Term. This initial term of this Agreement shall commence on the Effective
Date and shall remain in effect until March 31, 2011 (the “Initial Term”).
Thereafter, the term of this Agreement shall be automatically extended beyond
the Initial Term for additional one (1) year periods, unless either Party
desires not to extend the term of this Agreement, in which case such Party shall
notify the other Party at least ninety (90) days prior to the end of the then
existing term.

3.2 Termination by Company. Subject to the provisions of Article 6 below, the
Company may terminate this Agreement for any reason with or without cause upon
fourteen (14) days prior written notice to the Consultant with no further
obligation to the Consultant, other than payment of compensation at the rate
provided for in with Article 2 for Services rendered in accordance with this
Agreement for a period of twelve (12) months following the date of termination.
The Company may terminate this Agreement immediately upon written notice to the
Consultant (or his legal representative) without further compensation (a) in the
event of the death or legal incapacity of the Consultant or (b) if the
Consultant breaches or threatens to breach any provision of Sections 1.2, 1.3,
1.4, 7.3 or 7.4 or Articles 4 or 5.

3.3 Termination by Consultant. In the event that Company commits a material
breach of its obligations under this Agreement, the Consultant may terminate
this Agreement upon thirty (30) days prior written notice to the Company, unless
the breach is cured within such 30-day notice period. Consultant shall be paid
on a pro rata basis for any services prior to such termination.

3.4 Survival. Except as otherwise provided in this Agreement, Articles 4 and 5
and Sections 6.3, 7.1, 7.4, 7.5, 7.6, and 7.8 and this Section 3.4 shall survive
the expiration or termination of this Agreement for any reason.

 

4. Confidential Information.

4.1 Definition of Confidential Information. “Confidential Information” shall
mean any technical or business information furnished by the Company to the
Consultant in connection with this Agreement or developed by the Consultant in
the course of performing the Services, regardless of whether such Confidential
Information is in oral, electronic or written form. Such Confidential
Information may include, without limitation, trade secrets, know-how,
inventions, technical data or specifications, testing methods, business or
financial information, research and development activities, product and
marketing plans, and customer and supplier information. In addition and
notwithstanding any other provision of this Article 4 and Section 7.1,
Confidential Information under this Agreement shall include all “Proprietary
Information” (as such term was defined in the FSA).

4.2 Obligations. The Consultant shall: (i) maintain all Confidential Information
in strict confidence; (ii) use all Confidential Information solely for the
purpose of providing the Services as requested by the Company and not at any
time during the term of this Agreement or thereafter, without the prior written
consent of the Chief Executive Officer or the Board of Directors, divulge or
disclose Confidential Information to anyone outside of the Company, or

 

- iv -



--------------------------------------------------------------------------------

appropriate for his own use or the use of any third party, any Confidential
Information, or disclose or use or attempt to use any Confidential Information
for his own benefit, or the benefit of any third party, or in any manner which
would injure or cause loss or may be calculated to injure or cause loss to the
Company; (iii) reproduce the Confidential Information only to the extent
necessary for providing the Services as requested by the Company, with all such
reproductions being considered Confidential Information; and (iv) provide the
Company with a pre-print, abstract or summary of any proposed public disclosure
of information related to any area in which the Consultant performs Services
(whether through journals, lectures, or otherwise) at least sixty (60) days
prior to the intended submission of any written publication and at least thirty
(30) days prior to any other public disclosure to allow the Company to review
such materials for compliance with the Consultant’s confidentiality obligations
hereunder.

4.3 Return of Confidential Information; Survival of Obligations. Upon the
termination of this Agreement, or earlier at the request of the Company, the
Consultant shall return to the Company all originals, copies, and summaries of
documents, materials, and other tangible manifestations of Confidential
Information in the possession or control of the Consultant. The obligations set
forth in this Article 4 shall remain in effect for a period of five (5) years
after termination of this Agreement, except that the obligations of the
Consultant to return Confidential Information shall survive until fulfilled.

 

5. Developments; Third Party IP; Avoidance of Claims.

5.1 Developments.

5.1.1 Definition. “Developments” shall mean any and all inventions,
developments, data, discoveries, improvements, ideas, or concepts, and related
documentation, and any other works of invention or authorship (whether or not
patentable or copyrightable) (a) which the Consultant has conceived, discovered,
developed, or reduced to practice or tangible medium in the course of providing
services to the Company or its affiliates, including all “Proprietary
Information” (as such term is defined in the FSA) developed by Consultant under
this Agreement or the FSA, or (b) which arise from access to and/or use of
Confidential Information or funding from Company, and (c) in each case of
(a) and (b), any and all intellectual property rights in any of the foregoing.
Notwithstanding the above, Consultant and Company acknowledge and agree that
Developments specifically exclude any inventions made under that certain
Research Agreement by and between Consultant, Company and Institution dated
February 18, 1998, as amended (the “Research Agreement”) and licensable under
that certain License Agreement by and between Consultant, Company and
Institution dated May 25, 2001, as amended (the “License Agreement”) (the
License Agreement and Research Agreement collectively, the “Other Agreements”).

5.1.2 Disclosure Obligations. The Consultant shall promptly disclose to the
Company any and all Developments. In addition, in order to enable the Company
and the Consultant to monitor their rights and obligations under the Other
Agreements and this Agreement, the Consultant shall provide the Company with a
work plan detailing the scope of research activities the Consultant intends to
conduct at the Institution (the “Institution Work Plan”). The Institution Work
Plan shall detail (a) the activities to be performed by or under the direction
of the Consultant at the Institution, and (b) whether any, and if so which,
activities will

 

- v -



--------------------------------------------------------------------------------

be funded by the Company, any third party or any government sources. The
Institution Work Plan for 2006 is attached hereto as Exhibit A and incorporated
herein. The Consultant shall provide updates to the Institution Work Plan
whenever additional activities of Consultant are contemplated that may affect
the rights of the Company hereunder or under the Other Agreement, and in any
event at least on a yearly basis.

5.1.3 Acknowledgements. The Consultant acknowledges and agrees that all
Confidential Information and Developments is and shall remain the exclusive
property of the Company or the third party entrusting any Confidential
Information to the Company. The Consultant shall assign and hereby assigns,
conveys, and grants to the Company, all of his right, title, and interest in and
to any and all Developments. In addition, the Consultant acknowledges and agrees
that any inventions or discoveries or other developments, other than
Developments hereunder, made by or under the direction or assignment of the
Consultant at the Institution and funded by the Company shall be subject to the
option and license rights granted to the Company in the Other Agreements.

5.2 Third-Party Intellectual Property. The Consultant acknowledges that the
Company does not desire to acquire any trade secrets, know-how, confidential
information, or other intellectual property that the Consultant may have
acquired from or developed for any third party (“Third-Party IP”). The
Consultant agrees that in the course of providing the Services, the Consultant
shall not improperly use or disclose any Third-Party IP.

5.3 Avoidance of Claims by Third-Parties. Unless covered by an appropriate
agreement between any third party and the Company, the Consultant shall not
engage in any activities or use any facilities, funds or equipment, in the
course of providing Services, which could result in claims of ownership to any
Developments by such third party. In addition and without in any way limiting
the generality of the foregoing, the Consultant will not perform any Services
with Institution’s facilities or funds or in any other manner which could result
in claims by Institution of rights in any Developments, without the express
prior agreement of Company.

 

6. Change of Control of the Company.

6.1 If a Change of Control (as defined below) occurs during the term of this
Agreement, on the date of such Change in Control, fifty-percent (50%) of any
stock options previously granted to the Consultant that are outstanding and
unvested as of that date shall become vested and exercisable. In addition, if a
Change of Control occurs and within eighteen (18) months following such Change
of Control, the Company terminates this Agreement other than for breach by
Consultant without Company entering into a substantially similar arrangement
with Consultant, the Company shall continue to pay Consultant the amount in
effect under Section 2.1 above for a period of twelve (12) months following the
effective date of the termination of this Agreement.

6.2 For purposes of this Article 6, “Change in Control” shall mean: (A) the
acquisition by any Organization of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 50% or more of the common
stock of the Company; provided, however, that for purposes of this subsection
(A), an acquisition shall not constitute a Change in Control if it is: (x) by a
Benefit Plan sponsored or maintained by the Company or an

 

- vi -



--------------------------------------------------------------------------------

entity controlled by the Company or (y) by an entity pursuant to a transaction
that complies with clauses (x), (y) and (z) of subsection (C) of this
Section 6.2; or (B) individuals who, as of December 1, 2005, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to December 1, 2005, whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board (or a majority of
the members of a nominating committee who are members of the Incumbent Board)
shall be treated as a member of the Incumbent Board unless he or she assumed
office as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of an Organization other than the Board;
or (C) consummation of a merger or consolidation involving the Company, or a
sale or other disposition of all or substantially all of the assets of the
Company, (a “transaction”) in each case unless, immediately following such
transaction, (x) the beneficial owners of the common stock of the Company
outstanding immediately prior to such transaction beneficially own, directly or
indirectly, more than 50% of the combined voting power of the outstanding voting
securities of the entity resulting from such transaction (including, without
limitation, an entity which as a result of such transaction owns the Company or
all or substantially all of the Company’s assets either directly or through one
or more subsidiaries), (y) no Organization (excluding any entity resulting from
such transaction or any Benefit Plan of the Company or such entity resulting
from such transaction) beneficially owns, directly or indirectly, 50% or more of
the combined voting power of the then outstanding voting securities of such
entity and (z) at least a majority of the members of the board of directors or
similar board of the entity resulting from such transaction were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such transaction; or (D) approval by the
stockholders of the Company of a complete liquidation or dissolution of the
Company. For purposes of the foregoing: “Benefit Plan” means any employee
benefit plan, including any related trust; “Board” means the Board of Directors
of the Company; “Exchange Act” means the Securities Exchange Act of 1934, as
amended; and “Organization” means any individual, entity or group (within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act).

6.3 This Article 6 shall survive any termination under Section 3.1, provided
that such termination is within eighteen (18) months following a Change in
Control.

 

7. Miscellaneous.

7.1 Termination of FSA. The Parties acknowledge and agree that, as of the
Effective Date of this Agreement, this Agreement supercedes the FSA, and the FSA
terminated in all respects. Notwithstanding the above, any contractual claim
that could have been brought under the FSA shall be considered a claim under
this Agreement and may be brought by the Parties hereto.

7.2 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which together shall be
deemed to be one and the same instrument.

 

- vii -



--------------------------------------------------------------------------------

7.3 Assignment. This Agreement may not be assigned by either Party without the
prior written consent of the other Party, except that the Company may assign
this Agreement to an affiliate or in connection with the merger, consolidation,
or sale of all or substantially all of its business or assets relating to this
Agreement. This Agreement shall inure to the benefit of and be binding upon the
Parties and their respective lawful successors, assigns, heirs, and personal
representatives.

7.4 Insider Trading. Consultant acknowledges that he will receive material,
non-public information about Company and its business in the course of providing
the Services and that the United States securities laws prohibit trading in
Company’s securities on the basis of such information. Consultant further
acknowledges and agrees that he shall be deemed an insider for purposes of
United States securities laws, and he is subject to the restrictions applicable
thereto.

7.5 Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be deemed given (a) when delivered personally,
(b) on the next business day after timely delivery to an overnight courier
(postage prepaid), or (c) on the third business day after deposit in the United
States mail (certified or registered mail return receipt requested, postage
prepaid), as follows:

 

If to Company:

  

If to Consultant:

Antigenics Inc.    Pramod Srivastava, Ph.D. 3 Forbes Road    70 Pheasant Run
Lexington, MA 02421    Avon, CT 06001 Attn: Chief Executive Officer   

With a copy to: Senior Attorney

Either Party may change its designated address by notice to the other Party in
the manner provided in this Section 7.5.

7.6 Governing Law. This Agreement has been drafted in the English Language and
the English language shall govern its interpretation. This Agreement shall be
governed by and construed in accordance with the laws of the Commonwealth of
Massachusetts irrespective of any conflict of laws principles.

7.7 Severability. In the event that any provision of this Agreement shall, for
any reason, be held to be invalid or unenforceable in any respect, such
invalidity or unenforceability shall not affect any other provision hereof, and
this Agreement shall be construed as if such invalid or unenforceable provision
had not been included herein. If any provision hereof shall, for any reason, be
held by a court to be excessively broad as to duration, geographical scope,
activity, or subject matter, it shall be construed by limiting and reducing it
to make it enforceable to the extent compatible with applicable law as then in
effect. To the extent this Agreement may be construed in accordance with the
laws of any state that limits the assignability to the Company of certain
Developments, the provisions of this Agreement shall be modified to conform to
such

 

- viii -



--------------------------------------------------------------------------------

state limitation while most closely effectuating the original intention of the
Parties (e.g., by providing for fully paid up license rights, or the like).

7.8 Equitable Relief. The Consultant agrees that any breach of his obligations
under this Agreement will cause irreparable harm to the Company. Therefore, in
addition to any other remedies that may be available to the Company, the Company
may apply for and obtain immediate injunctive relief in any court of competent
jurisdiction to restrain the breach or threatened breach of, or otherwise to
enforce, any obligations of the Consultant hereunder.

7.9 Entire Agreement. This Agreement constitutes the entire agreement between
the Parties with respect to the subject matter hereof and supersedes any and all
prior or contemporaneous oral and prior written agreements and understandings
with respect to the subject matter hereof. This Agreement may be modified,
amended, or supplemented only by means of a written instrument signed by both
Parties. Any waiver of any rights or failure to act in a specific instance shall
relate only to such instance and shall not be construed as an agreement to waive
any rights or fail to act in any other instance, whether or not similar.

[The remainder of this page is intentionally left blank.]

 

- ix -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties each have caused this Agreement to be executed
by their duly respective authorized representative as of the Effective Date.

 

ANTIGENICS INC., a Delaware corporation

By:

 

/s/ Garo H. Armen

Name:

 

 Garo H. Armen, Ph.D.

Title:

 

Chairman and CEO

 

CONSULTANT: /s/ Pramod Srivastava, Ph.D.

Pramod Srivastava, Ph.D.

 

- x -